DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 03/08/2022.
Claims 1-21 are pending.
Claims 1, 3, 7, 8, 10, 14, 15, 17 and 21 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103; pages 10-14; claims 1, 3, 7, 8, 10, 14, 15, 17 and 21; filed on03/08/2022. Applicant argues that the prior art of record fails to teach the amended claim limitations below:
“the updated geographical location distribution indicating geographic locations associated with a portion of the backups”
 “determining,  using location scatter table, all geographic locations where at least one backup of the first asset is stored”
“wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset- specific key-value table”
“at least in part, with names of cities in which portions of the computing devices is in which the portion of the backups are stored are positioned”
“ and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown”

Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103; pages 10-14; claims 1, 3, 7, 8, 10, 14, 15, 17 and 21; filed on 03/08/2022, have been fully considered but they are not persuasive.
As to claim limitation, “the updated geographical location distribution indicating geographic locations associated with a portion of the backups”, Swift discloses (0074) updating tables to include replicas (backups) and to locations. Swift further discloses (0075) updating, table (associated with) node locations; Swift also discloses (0119/0128) mapping tables (corresponding to mapping) replicas, backups (replica splits/segments). Therefore the Examiner believes that Swift does teach or suggest updating table associated with the mapping and/or geographic location of nodes/components capable of performing backups at remote locations.
As to claim limitation, “and that geographic locations for a second portion of the backups is not indicated by the scatter location table”, Swift discloses (0109/0130) (providing) multiple different partition replicas (which includes at least a second replica/backup). Swift further discloses (0140) scatter graphs (map/chart), table represents a particular storage device and its placement (location). Swift also discloses (0130/0134)   map/table is empty (regarding) replica (backups) in storage; not able to confirm node placement (location). Therefore the Examiner believes that Swift does teach or suggest providing multiple data replicas/backups at various regions wherein the map/graph maybe empty and not confirming/indicating the location for storage backups.
As to claim limitation, “determining, using location scatter table, all geographic locations where at least one backup of the first asset is stored”, Swift discloses (0142/0152) graph (used for) identifying a particular location, for storage node. Swift also discloses (0030/0031) creating one or more copies of a partition (or partition replica) on respective storage nodes and storage devices which stores replica (backup). Therefore the Examiner believes that Swift does teach or suggest using a scatter graph/map to represent a region/location where replicated data is stored.
As to claim limitations, “wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset- specific key-value table” , “at least in part, with names of cities in which portions of the computing devices is in which the portion of the backups are stored are positioned” and “ and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) in further view of Freeman (US20180316577).
As to claim 1, Swift teaches a computer-implemented method, comprising: maintaining a location scatter table, (¶0138 scatter graphs or  maps; ¶0140 scatter graph (maps associated with) storage devices; ¶0142 scatter graph (map) table;  maintain(s) information for all of the storage nodes; ¶0153 scatter graph placement location identifying a storage node) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate locations; ¶0135 update map, tables, replicas (backups) and the storage nodes (or storage devices/volumes); ¶0153 scatter graph placement location identifying a storage node) the updated geographical location distribution indicating geographic locations associated with a portion of the backups (¶0074 updating  table to include replicas (backups) and to locations; ¶0075 updating, table (associated with) node locations; location(associated with data) replicas (backups); ¶0102 replica, split (portions/segments); ¶0119 replica from a backup (replica corresponding to backup; ¶0128 mapping tables) and that geographic locations for a second portion of the backups is not indicated by the scatter location table; (¶0109 multiple different partition replicas(which includes at least a second replica/backup); ¶0130 not able to confirm node placement(location); to determine a potential  partition/replica (backup); ¶0134  map/table is empty (regarding) replica (backups) in storage; ¶0140 scatter graphs, table represents a particular storage device  and its placement (location) determining,  using location scatter table, all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; (¶0030 creating one or more copies of a partition (or partition replica) on respective storage nodes; ¶0031 storage devices which stores  replica; ¶0086 perform replica, copying  snapshot; ¶0142 all of the storage nodes and/or storage devices illustrated in scatter graph; ¶0152 graph (used for) identifying a particular location, for storage node).
Although Swift teaches the method recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset and the Location SLO being associated with the first asset and specifying one or more allowed geographic locations where backups of the first asset are permitted to be located stored with one or more computing devices positioned in the allowed geographic locations.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources; ¶0075 define service level agreement attributes, service level objectives) the Location SLO being associated with the first asset and specifying one or more allowed geographic locations where backups of the first asset are permitted to be located stored with one or more computing devices positioned in the allowed geographic locations; (¶0030 polices (SLO) indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 policies specified in objectives (e.g. SLAs and SLOs) data, storage; ¶0051 service level agreement objects for storing, and managing the data; ¶0053 indicate location of backup).
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for defining service level agreement objectives/goals associated with network resources and/or assets and their locations. One of ordinary skill in the art would be motivated to allow for providing an interface to allow system administrators to define the policies associated with data/storage containers. (See Devarakonda para 0066)
Although the combination of Swift and Devarakonda teach the method recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all  geographic locations, where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices and does not fall within the allowed geographic locations.
Freeman, however discloses, performing a Location SLO check for the first asset, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all  geographic locations, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location;¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data) fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071  storage resources  within the same data center; ¶0080 service level policy, data storage location;¶0082 storage resources geographic locations) does not fall within the allowed geographic locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure service level objectives are in compliance with service agreement. One of ordinary skill in the art would be motivated to allow for a compliance engine for monitoring events with regarding to storage databases. (See Freeman para 0218)
As to claim 2, the combination of Swift, Devarakonda and Freeman teach the method of claim1, where Swift further teaches the method of claim 1, wherein the location scatter table comprises a main hash table and one or more asset-specific key-value tables each of which is associated with one of the assets. (¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table)
As to claim 4, the combination of Swift, Devarakonda and Freeman teach the method of claim 2, where Swift further teaches The method of claim 2, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key-value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
As to claim 8, Swift teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, (¶0161 one or more processors  coupled to a system memory processor capable of executing instructions; ¶0162 non-transitory, computer-readable storage medium configured to store program instructions) cause the processor to perform data storage operations, (¶0038 system including a number of computing nodes; ¶0063 system, perform operations, such as storing) the operations comprising: maintaining a location scatter table, (¶0138 scatter graphs or  maps; ¶0140 scatter graph (maps associated with) storage devices; ¶0142 scatter graph (map) table; maintain(s) information for all of the storage nodes; ¶0153 scatter graph placement location identifying a storage node) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate locations; ¶0135 update map, tables, replicas (backups) and the storage nodes (or storage devices/volumes); ¶0153 scatter graph placement location identifying a storage node) the updated geographical location distribution indicating geographic locations associated with a portion of the backups (¶0074 updating  table to include replicas (backups) and to locations; ¶0075 updating, table (associated with) node locations; location(associated with data) replicas (backups); ¶0102 replica, split (portions/segments); ¶0119 replica from a backup (replica corresponding to backup; ¶0128 mapping tables) and that geographic locations for a second portion of the backups is not indicated by the location scatter table; (¶0109 multiple different partition replicas(which includes at least a second replica/backup); ¶0130 not able to confirm node placement(location); to determine a potential  partition/replica (backup); ¶0134  map/table is empty (regarding) replica (backups) in storage; ¶0140 scatter graphs, table represents a particular storage device  and its placement (location) determining, using the location scatter table, all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; (¶0030 creating one or more copies of a partition (or partition replica) on respective storage nodes; ¶0031 storage devices which stores  replica; ¶0086 perform replica, copying  snapshot; ¶0142 all of the storage nodes and/or storage devices  illustrated in scatter graph; ¶0152 graph (used for) identifying a particular location, for storage node).
Although Swift teaches the medium recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset and the Location SLO being associated with the first asset specifying one or more allowed geographic locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources) the Location SLO being associated with the first asset specifying one or more allowed geographic locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations; (¶0030 polices (SLO) indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 policies specified in objectives (e.g. SLAs and SLOs) data, storage; ¶0051 service level agreement objects for storing, and managing the data; ¶0053 indicate location of backup).
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for defining service level agreement objectives/goals associated with network resources and/or assets and their locations. One of ordinary skill in the art would be motivated to allow for providing life cycle policies to describe actions to be taken when the time period has elapsed or the number of versions is exceeded. (See Devarakonda para 0030)
Although the combination of Swift and Devarakonda teach the medium recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all geographic locations, where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices and does not fall within the allowed geographic locations.
Freeman, however discloses, performing a Location SLO check for the first asset, ¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all geographic locations, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage; ¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where the at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data) and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071  storage resources  within the same data center, ¶0082 storage resources geographic locations) does not fall within the allowed geographic locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure service level objectives are in compliance with service agreement. One of ordinary skill in the art would be motivated to allow for a backup recovery system SLA with a compliance engine to set thresholds and manage backup schedules. (See Freeman 0064)
As to claim 9, the combination of Swift, Devarakonda and Freeman teach the medium of claim 8, where Swift further teaches the non-transitory machine-readable medium of claim 8, wherein the location scatter table comprises a main hash table and one or more asset-specific key-value tables each of which is associated with one of the assets. (¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table).
As to claim 11, the combination of Swift, Devarakonda and Freeman teach the medium of claim 9, where Swift further teaches The non-transitory machine-readable medium of claim 9, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key-value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
As to claim 15, Swift teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, (¶0161 one or more processors  coupled to a system memory processor capable of executing instructions; ¶0162 non-transitory, computer-readable storage medium configured to store program instructions) cause the processor to perform data storage operations, (¶0038 system including a number of computing nodes; ¶0063 system, perform operations, such as storing) the operations including: maintaining a location scatter table, (¶0138 scatter graphs or  maps; ¶0140 scatter graph (maps associated with) storage devices; ¶0142 scatter graph (map) table; maintain(s) information for all of the storage nodes; ¶0153 scatter graph placement location identifying a storage node) the location scatter table indicative of updated geographical location distribution of all backups of all assets; (¶0074 updating, to indicate locations; ¶0135 update map, tables, replicas (backups) and the storage nodes (or storage devices/volumes); ¶0153 scatter graph placement location identifying a storage node) the updated geographical location distribution indicating geographic locations associated with a portion of the backups (¶0074 updating  table to include replicas (backups) and to locations; ¶0075 updating, table (associated with) node locations; location(associated with data) replicas (backups); ¶0102 replica, split (portions/segments); ¶0119 replica from a backup (replica corresponding to backup; ¶0128 mapping tables) and that geographic locations for a second portion of the backups is not indicated by the location scatter table; (¶0109 multiple different partition replicas(which includes at least a second replica/backup); ¶0130 not able to confirm node placement(location); to determine a potential  partition/replica (backup); ¶0134  map/table is empty (regarding) replica (backups) in storage; ¶0140 scatter graphs, table represents a particular storage device  and its placement (location) determining, using the location scatter table, all geographic locations where at least one backup of the first asset is stored in one or more of the computing devices; (¶0030 creating one or more copies of a partition (or partition replica) on respective storage nodes; ¶0031 storage devices which stores  replica; ¶0086 perform replica, copying  snapshot; ¶0142 all of the storage nodes and/or storage devices  illustrated in scatter graph; ¶0152 graph (used for) identifying a particular location, for storage node).
Although Swift teaches the system recited above, wherein Swift fails to expressly teach determining a Location Service Level Objective (SLO) associated with a first asset and the Location SLO being associated with the first asset and specifying one or more allowed locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations.
Devarakonda, however discloses, determining a Location Service Level Objective (SLO) associated with a first asset, (¶0043 objectives (e.g. SLAs and SLOs) to data, storage; ¶0051 service level agreement objects, goals; storage resources) the Location SLO being associated with the first asset and specifying one or more allowed locations where backups of the first asset are permitted to be stored with one or more computing devices positioned in the allowed geographic locations; (¶0030 polices (SLO) indicate number of geographic location of backup; allow access; placement of data on devices; ¶0043 policies specified in objectives (e.g. SLAs and SLOs) data, storage; ¶0051 service level agreement objects for storing, and managing the data; ¶0053 indicate location of backup).
Thus given the teachings of Devarakonda it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Devarakonda and Swift for defining service level agreement objectives/goals associated with network resources and/or assets and their locations. One of ordinary skill in the art would be motivated to allow for implementing a component to identify and resolve conflicts between different policy groups. (See Devarakonda para 0043)
Although the combination of Swift and Devarakonda teach the system recited above, wherein the combination of Swift and Devarakonda fail to expressly teach performing a Location SLO check for the first asset, wherein the Location SLO check passes when the all geographic locations, where at least one backup of the first asset is stored in one or more of the computing devices, fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices and does not fall within the allowed locations.
Freeman, however discloses, performing a Location SLO check for the first asset, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage location; ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) wherein the Location SLO check passes when the all geographic locations, (¶0064 service level agreements, objective, for backup; ¶0080 service level policy, data storage; ¶0208 checks are passed, ¶0239 compliance engine then periodically checks (to see) if a successful backup is found; ¶0243 SLA compliance check is performed) where at least one backup of the first asset is stored in one or more of the computing devices, (¶0208 snapshot store to the backup store; ¶0221 backup data, ¶0278 one or more  storage devices for storing data)   fall within the allowed geographic locations specified by the Location SLO, and fails when at least one geographic location, of the geographic locations where the at least one backup of the first asset is stored in one or more of the computing devices, (¶0064 service level agreements, objective, for backup; ¶0071 storage resources  within the same data center, ¶0080 service level policy, data storage location; ¶0082 storage resources geographic locations) does not fall within the allowed locations. (¶0071 storage resources within the different location; ¶0082 storage resources geographic locations; storage resources may also have different geographic locations).
Thus given the teachings of Freeman it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Freeman, Swift and Devarakonda for checking storage resources location to ensure service level objectives are in compliance with service agreement. One of ordinary skill in the art would be motivated to allow for mechanism to notify users of both actual violations and pending violations. (See Freeman para 0065) 
As to claim 16, the combination of Swift, Devarakonda and Freeman teach the system of claim 15, where Swift further teaches the data processing system of claim 15, wherein the location scatter table comprises a main hash table and one or more asset-specific key-value tables each of which is associated with one of the assets. (¶0061 table consist of a single attribute value, hash key; ¶0140 scatter graph for the particular storage device; storage table).
As to claim 18, the combination of Swift, Devarakonda and Freeman teach the system of claim 16, where Swift further teaches The data processing system of claim 16, wherein in each asset-specific key-value table, keys of the asset-specific key-value table correspond to geographic locations where at least one backup of the associated asset is located, and values of the asset-specific key- value table indicate numbers of backups located at the respective geographic locations. (¶0062 key values, and/or attribute, table; ¶0152 requirements of the table, identifying a particular location of a storage node or device/volume).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) in further view of Freeman (US20180316577) and in further view of Colgrove (US20130346720).
As to claim 3, the combination of Swift, Devarakonda and Freeman teach the method of claim 2, wherein Swift further teaches the method of claim 2, wherein the main hash table is a key-value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets, (¶0022 storage nodes (e.g.,  component); ¶0056 table,  to identify the particular storage devices/volumes; ¶0076 table maintained  on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
Although the combination of Swift, Devarakonda and Freeman teach the method recited above, wherein the combination of Swift, Devarakonda and Freeman fail to expressly teach wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset- specific key-value table.
Colgrove, however discloses, wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset- specific key-value table. (¶0071 mapping table, copies of user data, volume snapshot; ¶0072 mapping table (for) storage device maps to a physical location ¶0073 key value, mapping table; ¶0116 key value tables associated with amount of storage; ¶0118 list associated key value location identification of data stored in the storage devices)
Thus given the teachings of Colgrove it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Colgrove, Swift, Devarakonda and Freeman for providing key value pair list for location and backup quantity. One of ordinary skill in the art would be motivated to allow for generating a fingerprint value for the given data component. (See Colgrove para 0161)
As to claim 10, the combination of Swift, Devarakonda and Freeman teach the medium of claim 9, wherein Swift further teaches the non-transitory machine-readable medium of claim 9, wherein the main hash table is a key-value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets. (¶0022 storage nodes (e.g., component); ¶0056 table, to identify the particular storage devices/volumes; ¶0076 table maintained on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
Although the combination of Swift, Devarakonda and Freeman teach the medium recited above, wherein the combination of Swift, Devarakonda and Freeman fail to expressly teach wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset-specific key-value table.
Colgrove, however discloses, wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset-specific key-value table. (¶0071 mapping table, copies of user data, volume snapshot; ¶0072 mapping table (for) storage device maps to a physical location ¶0073 key value, mapping table; ¶0116 key value tables associated with amount of storage; ¶0118 list associated key value location identification of data stored in the storage devices).
Thus given the teachings of Colgrove it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Colgrove, Swift, Devarakonda and Freeman for providing key value pair list for location and backup quantity. One of ordinary skill in the art would be motivated to allow for an algorithm for determining where an entry is to be stored. (See Colgrove para 0169) 
As to claim 17, the combination of Swift, Devarakonda and Freeman teach the system of claim 16, wherein Swift further teaches the data processing system of claim 16, wherein the main hash table is a key- value table where keys of the main hash table correspond to identifiers of assets and values of the main hash table indicate respective asset-specific key-value tables associated with the respective assets, (¶0022 storage nodes (e.g.,  component); ¶0056 table,  to identify the particular storage devices/volumes; ¶0076 table maintained  on behalf storage service partitioned using a hash of the primary key value; ¶0077 hash key component whose values used to identify a component).
Although the combination of Swift, Devarakonda and Freeman teach the system recited above, wherein the combination of Swift, Devarakonda and Freeman fail to expressly teach wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset-specific key-value table.
Colgrove, however discloses, wherein each respective asset-specific key-value table lists, for each geographic location, a quantity of copies of a backup of an asset of the assets associated with the respective asset-specific key-value table. (¶0071 mapping table, copies of user data, volume snapshot; ¶0072 mapping table (for) storage device maps to a physical location ¶0073 key value, mapping table; ¶0116 key value tables associated with amount of storage; ¶0118 list associated key value location identification of data stored in the storage devices).
Thus given the teachings of Colgrove it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Colgrove, Swift, Devarakonda and Freeman for providing key value pair list for location and backup quantity. One of ordinary skill in the art would be motivated to allow for implementing an algorithm to identify storage system records. (See Colgrove para 0103)
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) in further view of Freeman (US20180316577) and in further view of Talagala (US20130275656).
As to claim 5, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach the method of claim 4, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists.
Talagala, however discloses, the method of claim 4, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, ¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored(exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for using write operations to guarantee updates. (See Talagala para 0070)
As to claim 12, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach The non-transitory machine-readable medium of claim 11, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists.
Talagala, however discloses, The non-transitory machine-readable medium of claim 11, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, (¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored(exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for organizing key values in log-based writing structure to perform update operations. (See Talagala para 0379)
As to claim 19, although the combination of Swift, Devarakonda and  Freeman teach the system, wherein the combination of Swift, Devarakonda and  Freeman fail to expressly teach The data processing system of claim 18, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists.
Talagala, however discloses, The data processing system of claim 18, wherein creation of a new backup of a second asset triggers a first update in the asset-specific key-value table associated with the second asset, the first update comprising incrementing the respective value by 1 when a key corresponding to a geographic location of the new backup already exists, (¶0075 newly created replicas, updated; ¶0223 newer backup has been created; ¶0376 key-value metadata are stored (exist) the key is incremented by one) or creating a new key-value pair with the key corresponding to the geographic location of the new backup and the value set to 1 when no key corresponding to the geographic location of the new backup already exists. (¶0260 creation of a key-value pair; ¶0351 map logical addresses 804 for key-value pairs to physical locations of the data values on the non-volatile memory media).
Thus given the teachings of Talagala it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Talagala, Swift, Devarakonda and Freeman for triggering updates and increasing key values based on generating backups. One of ordinary skill in the art would be motivated to allow for receiving notifications regarding changes in key value pairs. (See Talagala para 0319)
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) and in further view of Freeman (US20180316577) and in further view of Talagala (US20130275656) and in further view of Maccanti (US20170228417).
As to claim 6, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The method of claim 5, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset- specific key-value table.
Maccanti, however discloses, The method of claim 5, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (¶0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table, count) and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset- specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in regards to deleting backups. One of ordinary skill in the art would be motivated to allow for receiving requests to delete items. (See Maccanti para 0030)
As to claim 13, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The non-transitory machine-readable medium of claim 12, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and  when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table.
Maccanti, however discloses, The non-transitory machine-readable medium of claim 12, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count) and  when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in regards to deleting backups. One of ordinary skill in the art would be motivated to allow for authenticating user request such as request to delete data. (See Maccanti para 0077)
As to claim 20, although the combination of Swift, Devarakonda and  Freeman teach the method, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach The data processing system of claim 19, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table.
Maccanti, however discloses, The data processing system of claim 19, wherein deletion of a backup of a third asset triggers a second update in the asset-specific key-value table associated with the third asset, the second update comprising decrementing a value in the respective key-value pair associated with a geographic location of the deleted backup by 1, (0069 tables; key attributes, values; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count) and when the value in the respective key-value pair reaches 0 after the decrement, the second update further comprising deleting the respective key-value pair associated with the geographic location of the deleted backup from the asset-specific key-value table. (¶0069 key, attribute value null or empty; ¶0072 perform updates; ¶0075 delete a specified backup; ¶0076 delete an item, update the attributes; ¶0085 updating include decrementing a table count).
Thus given the teachings of Maccanti it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Maccanti, Swift, Devarakonda, Freeman and Talagala for decreasing key values in regards to deleting backups. One of ordinary skill in the art would be motivated to allow for a user interface to implement update operations. (See Maccanti para 0035)
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US20150269239) in view of Devarakonda (US20070244939) and in further view of Freeman (US20180316577) and in further view of Mehta (US20160162370).
As to claim 7, the combination of Swift, Devarakonda and  Freeman teach the method recited in claim 1, wherein Swift further teaches the method of claim 1, wherein the geographical location distribution specifies geographic regions in which the backups of all assets are stored on the one or more computing devices, wherein the computing devices are geographically distributed across the geographic regions and the geographic regions are specified, (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node  location).
Although the combination of Swift, Devarakonda and Freeman teach the method recited above, wherein the combination of Swift, Devarakonda, Freeman and Talagala fail to expressly teach at least in part, with names of cities in which portions of the computing devices is in which the portion of the backups are stored are positioned and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown.
Mehta, however discloses, at least in part, with names of cities in which portions of the computing devices is in which the portion of the backups are stored are positioned (¶0158 Backups stored at an offsite location; ¶0245 components, remotely located, city;  ¶0329 specifying geographic region (where) a computing device for storage is located within the geographic region; ¶0330 geographic region is a city) and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown. (¶0316 second client computing device; computing device is not located within that geographic region; ¶0321 indicating the  location of the computing device (for) perform a backup; secondary copy operations; ¶0329 receiving an indication  to  location of the second client computing device, computing device is not located within the geographic region).
Thus given the teachings of Mehta it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mehta, Swift, Devarakonda and Freeman for indicating geographic location/region name/city for backup storage systems. One of ordinary skill in the art would be motivated to allow for on-going organization-wide data protection by implementing recovery operations. (See Mehta para 0116)
As to claim 14, the combination of Swift, Devarakonda and  Freeman teach the medium recited in claim 8, wherein Swift further teaches the non-transitory machine-readable medium of claim 8, wherein the geographical location distribution specifies geographic regions in which the backups of all assets are stored on the one or more computing devices, wherein the computing devices are geographically distributed across the geographic regions (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node  location)
Although the combination of Swift, Devarakonda and  Freeman teach the method recited above, wherein the combination of Swift, Devarakonda and Freeman fail to expressly teach the geographic regions are specified, at least in part, with names of cities in which portions of the computing devices in which the portion of the backups are stored are positioned and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown.
Mehta, however discloses, and the geographic regions are specified, at least in part, with names of cities in which portions of the computing devices in which the portion of the backups are stored are positioned (¶0158 Backups stored at an offsite location; ¶0245 components, remotely located, city;  ¶0329 specifying geographic region (where) a computing device for storage is located within the geographic region; ¶0330 geographic region is a city) and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown. (¶0316 second client computing device; computing device is not located within that geographic region; ¶0321 indicating the  location of the computing device (for) perform a backup; secondary copy operations; ¶0329 receiving an indication to location of the second client computing device; computing device is not located within the geographic region).
Thus given the teachings of Mehta it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mehta, Swift, Devarakonda and Freeman for indicating geographic location/region name/city for backup storage systems. One of ordinary skill in the art would be motivated to allow for using load balancing algorithms to restore operation. (See Mehta para 0260)
As to claim 21, the combination of Swift, Devarakonda and  Freeman teach the medium recited in claim 8, wherein Swift further teaches The data processing system of claim 15, wherein the geographical location distribution specifies geographic regions in which the backups of all assets are stored on the one or more computing devices, wherein the computing devices are geographically distributed across the geographic regions, (¶0003 replicate that data across two or more machines, often in different locations; ¶0119 storage nodes, backup; ¶0133 storage nodes/devices/located within a particular data center, availability zone, or region; ¶0142 storage node region; ¶0152 identifying storage node  location).
Although the combination of Swift, Devarakonda and  Freeman teach the method recited above, wherein the combination of Swift, Devarakonda and Freeman fail to expressly teach
Mehta, however discloses, and the geographic regions are specified, at least in part, with names of cities in which portions of the computing devices n which the portion of the backups are stored are positioned (¶0158 Backups stored at an offsite location; ¶0245 components, remotely located, city; ¶0329 specifying geographic region (where) a computing device for storage is located within the geographic region; ¶0330 geographic region is a city)  and an indicator that locations of where the second portion of the backups are positioned in which other portions of the computing devices are positioned are unknown. (¶0316 second client computing device; computing device is not located within that geographic region; ¶0321 indicating the  location of the computing device (for) perform a backup; secondary copy operations; ¶0329 receiving an indication  to  location of the second client computing device computing device is not located within the geographic region).
Thus given the teachings of Mehta it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mehta, Swift, Devarakonda and Freeman for indicating geographic location/region name/city for backup storage systems. One of ordinary skill in the art would be motivated to allow for a user interface console for generating reports. (See Mehta para 0211)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456